SOMERVILLE, J.
— (concurring). — It was of course not competent to impeach the character of defendant’s character witness by showing that he had been convicted of violations of the prohibition law, since, as properly held by the Court of Appeals, that kind of crime does not involve moral, turpitude. Nor do I think that the fact of such convictions could be shown for any purpose, except on cross-examination, as in the instant case.
But, as illustrative of the mental and moral attitude of the witness towards the offense for which the defendant was on trial, and so, as suggestive of his possible or probable bias against the state in this particular case, I think the trial judge cannot be put in error for allowing him to be interrogated on cross-examination as to his own repeated commission of the same offense. It fairly permits an inference of bias, of more or less value accord*260ing to appearances that may be presented to the judge and jury, but not revealed to or cognizable by an appellate court; and hence it cannot be affirmed that its admission was an abuse of the broad discretion that may be exercised by the trial judge. As said by Mr. Wigmore:
260
“The range of external circumstances from which probable bias may be inferred is infinite. Too much refinement in analyzing their probable effect is out of place. Accurate concrete rules are almost impossible to formulate, and where possible are usually undesirable. In general these circumstances should have some clearly apparent force, as tested by experience of human nature, or, as usually put, they should not be too remote.” — 2 Wigmore on Ev. . 949.
The case of Stahmer v. State, 125 Ala. 72, 76, 27 South. 311, referred to in the opinion of Justice Thomas, exhibits an application of the rule in question which, in my opinion, cannot be distinguished from the circumstances of the instant case.
For these reasons, I concur in the conclusion that the action of the trial judge was not revisable or reversible error, and that the judgment of conviction should, as for this ruling, have been affirmed.
Anderson, C. J., and Gardner, J., concur in the foregoing views.